WASHINGTON, Circuit Justice
(charging jury). That, upon the first indictment, the jury must be satisfied, ■ not only that the assault was committed after the 3d of March, 1S25, when the act of congress was passed; but that the intention with which the assault was made was to take the life of the. person assaulted. If the jury should believe that it was made with intent merely to give pain, or to torture the person assaulted, however cruelly, the defendant cannot be found guilty; unless they are also satisfied that the intention was to kill, that being the offence stated in the indictment.
Upon the second indictment, the offence may be committed, although no actual, physical force was used in putting the mate on shore; as if he left the ship under a well grounded fear of danger to his life from the defendant if he continued on board to perform the return voyage. Mere general ill treatment by the ■ defendant, committed on the mate, on the outward voyage, would not amount to that kind of moral force which would bring the case within the tenth section of the act of congress of March 3, 1825, c. 65 [4 Stat. 115].
The jury acquitted the defendant, on both indictments.